Order filed December 15, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00879-CV
                                    ____________

                             JOEY MORALES, Appellant

                                            V.

     GEOPHYSICAL EXPLORER, LTD., GREG BRANNON AND GLOBAL
              GEOPHYSICAL SERVICES, INC., Appellees



                       On Appeal from the 157th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-52365


                                       ORDER
       The notice of appeal in this case was filed October 5, 2011. To date, the filing fee
of $175.00 has not been paid. No evidence that appellant has established indigence has
been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.
       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before December 30, 2011. See Tex. R. App. P. 5. If appellant fails to
timely pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM